Citation Nr: 1213005	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-24 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas




THE ISSUE

Entitlement to nonservice-connected improved pension benefits.




ATTORNEY FOR THE BOARD

S. Heneks, Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to January 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  The appeal was then transferred to the RO in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board received the Veteran's request for a BVA hearing at a local VA office.  Therefore, this case needs to be returned to the RO so that a Board hearing may be scheduled.

To ensure full compliance with due process requirements, the appeal is remanded to the RO for the following development:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran should be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


